Citation Nr: 9921281	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-29 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for scaling 
dermatitis of the hands, feet, groin, and ear canals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from April 1974 to February 1976.

This appeal arises before the Board of Veterans' Appeals (Board) 
from a rating action of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia, which denied 
the veteran's claim of entitlement to an increased evaluation for 
scaling dermatitis of the hands, feet, groin, and ear canals.

Service connection for scaling dermatitis of the hands, feet, 
groin, and ear canals was granted in a May 1976 rating decision, 
and a 10 percent evaluation was assigned.  In February 1996, the 
RO received the veteran's informal claim for an increased 
evaluation, which it denied in a March 1996 rating decision.  
Subsequently, the veteran filed this appeal.  This 10 percent 
disability rating remains in effect and is the subject of this 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In connection with this appeal, the veteran requested a hearing 
before a Member of the Board, which was scheduled for July 22, 
1999.  The veteran failed to report for this hearing.  Review of 
the record indicates that the veteran was provided with proper 
notice, see 38 C.F.R. § 19.76 (1998), and that he did not request 
a postponement or otherwise indicate that he would be unable to 
appear as scheduled.  VA regulation permits the Board to 
adjudicate the veteran's claim based on the current evidence of 
record.  See 38 C.F.R. § 20.704(d) (1998).  As such, the Board 
will now consider the veteran's claim.

Additionally, the Board notes that review of the veteran's claims 
file reveals several issues which the RO has yet to address and 
should take action on, as warranted.  Specifically, in two 
Statements in Support of Claim (VA Form 21-4138, dated and signed 
by the veteran in July 1976 and in July 1989, respectively) the 
veteran has asserted that the fungal infection involving his ear 
canals partially caused or contributed to his hearing loss.  
While the RO denied service connection for hearing loss in a May 
1976 rating decision, it has not addressed either entitlement to 
secondary service connection or the provisions of Allen v. Brown, 
7 Vet. App. 439 (1995).  Also, the Board notes that the veteran 
submitted an informal claim for service connection for tinnitus 
in February 1996, when he requested an increased evaluation for 
his skin disability.  To date, the RO has taken no action as to 
the veteran's claimed tinnitus.  Further, in his substantive 
appeal (VA Form 9, received by the RO in June 1996, in connection 
with the issue presently before the Board), the veteran 
explicitly stated, in response to the March 1996 VA examination 
and the RO's April 1996 statement of the case, that his non-
service connected skin disorders (actinic keratosis and sebaceous 
hyperplasia of the face) could not be disassociated from his 
service-connected fungal infection.  In effect, the veteran has 
again submitted an informal claim for secondary service 
connection.  To date, the RO has not addressed the veteran's 
contentions as to this issue, nor has it addressed any possible 
Allen considerations.  Finally, the veteran's service 
representative, in the Appellant's Brief (dated July 22, 1999), 
indicated that the RO should consider service connection for 
upper gastroesophageal reflux disease, as this condition started 
in service and was still apparent on the veteran's separation 
examination.  As such, the veteran has submitted an informal 
claim for service connection for this disorder, and the RO should 
take appropriate action as to this issue, as warranted.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.

2.  The veteran's scaling dermatitis of the hands, feet, groin, 
and ear canals is manifested by constant itching.  Clinically, it 
has been determined that the veteran has a chronic dermatophyte 
infection.



CONCLUSION OF LAW

The schedular criteria for a 30 percent evaluation have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, §§ 4.1, 
4.7, 4.118, Diagnostic Codes 7806, 7813 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to specific 
injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. Part 4, § 4.7 (1998).

In this instance, Diagnostic Code 7813 (Dermatophytosis) provides 
for evaluation under the schedular criteria for eczema.  See 
38 C.F.R. Part 4, § 4.118, Diagnostic Codes 7806, 7813 (1998).  
Specifically, a 10 percent evaluation is warranted where the 
veteran's disability is manifested by exfoliation, exudation or 
itching, involving an exposed surface or extensive area.  
38 C.F.R. Part 4, § 4.118, Diagnostic Code 7806.  The next higher 
evaluation, thirty percent, is warranted where the veteran's 
disability is manifested by constant exudation or itching, 
extensive lesions, or marked disfigurement.  Id.  A 50 percent 
evaluation, the maximum allowed, is warranted where the veteran's 
disability is manifested by ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or is 
exceptionally repugnant.  Id.

II.  Factual Background

In accordance with 38 C.F.R. Part 4, §§ 4.1 and 4.2 (1997) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the veteran's 
scaling dermatitis of the hands, feet, groin, and ear canals.  
The Board is of the opinion that this case presents no 
evidentiary considerations which warrant an exposition of the 
remote clinical histories.  Moreover, the Board notes that the 
basic concept of the rating schedule is to compensate for present 
disability, not for past disability, potential future disability, 
or disability that is avoided by treatment.  38 U.S.C.A. § 1155; 
see also Francisco v. Brown, 7 Vet. App. 55 (1994).  As such, the 
evidence of record pertinent to the veteran's current level of 
disability due to scaling dermatitis of the hands, feet, groin, 
and ear canals consists of two VA examinations (conducted in 
March 1996 and in July 1998) and photographs submitted by the 
veteran in support of his claim.

The March 1996 VA examination reflects the veteran's report of a 
longstanding scaly, itchy skin eruption since 1976.  It also 
reflects the veteran's report that the condition is constant, 
getting worse in summer.  The veteran stated that he was bothered 
with itching and that he would dig at the sites.  The veteran 
thought that he had been treated in the past with cortisone 
cream.  Physical examination revealed mild erythema and scaling 
in a moccasin shoe distribution bilaterally, mild erythema and 
scaling involving the groin bilaterally and the buttocks, and 
mild erythema and scaling involving the external auditory meatus.  
There were some yellowish dystrophic nails with subungual debris.  
The examiner's assessment, in pertinent part, indicated that the 
veteran exhibited a chronic dermatophyte infection, which was 
usually secondary to tinea rubrum.  It was noted that individuals 
with this problem seemed to have diminished immunity to this 
infection.  The examiner believed that the changes on the 
veteran's buttocks and the groin were also a similar dermatophyte 
infection.  The examiner stated that this condition could usually 
be eradicated with topical or systemic antifungal agents, 
although there was a fairly high tendency for recurrence.  The 
examiner also believed that the veteran might be exhibiting mild 
external seborrheic dermatitis of the ear, which could be treated 
with a topical steroid used intermittently or with a topical 
antiyeast cream.

The July 1998 VA examination (conducted pursuant to the veteran's 
service representative's request that the veteran be examined in 
warmer weather) reflects the veteran's report that he has had 
itchy rashes since 1976, which were fairly chronic, becoming more 
severe intermittently.  Areas of involvement were the groin, 
feet, hands, and external ears.  The veteran stated that the 
sites were pruritic and that he frequently dug and picked at his 
ears.  Physical examination revealed mild erythema and brownish 
discoloration involving the inguinal folds and inner thighs 
bilaterally.  There was also similar involvement on the medial 
buttocks.  There was no sign of an active eruption on the 
veteran's palms, but the plantar surfaces of the feet showed mild 
erythema and scaling.  There was very minimal scaling involving 
the external auditory meatus.  The examiner's assessment 
indicated dermatophyte infection of the groin and feet, which was 
a common chronic problem and could flare intermittently, and 
probable seborrheic dermatitis involving the external auditory 
meatus, which was due to a colonization by a yeast type organism 
leading to a dermatitis.  It was noted that this could lead to 
significant pruritus and that it was likely to be chronic and 
intermittent.

The photographs submitted by the veteran show patches of red 
discoloration on various parts of the veteran's body, some more 
extensive than others.

III. Application and Analysis

Upon review of the current clinical evidence of record and the 
applicable schedular criteria, the Board finds that a 30 percent 
evaluation is warranted for the veteran's scaling dermatitis of 
the hands, feet, groin, and ear canals.

Here, the veteran has been assigned a 10 percent disability 
rating under the schedular criteria for eczema.  See 38 C.F.R. 
Part 4, § 4.118, Diagnostic Codes 7806, 7813.  Diagnostic Code 
7806 provides for a 10 percent rating where the veteran's 
disability is manifested by exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  This same 
diagnostic code provides for a 30 percent evaluation where the 
veteran's disability is manifested by constant exudation or 
itching, extensive lesions, or marked disfigurement.  In this 
respect, the Board notes that Diagnostic Code 7806 is disjunctive 
in effect and, thus, does not require the manifestation of all or 
most criteria listed to warrant a 30 percent disability rating.  
Rather, evidence of one entitles the veteran to this evaluation.

As such, the Board notes that the March 1996 VA examination 
suggests that the veteran's scaly, itchy skin is a constant 
condition.  Also, the veteran has consistently stated that he 
itches somewhere on his body all of the time.  Further, the Board 
also notes that the clinical evidence of record indicates that 
the veteran's scaling dermatitis of the hands, feet, groin, and 
ear canals is a chronic condition, with a fairly high tendency 
for recurrence.  Moreover, as to the veteran's scaling dermatitis 
of the ear canals, the July 1998 VA examination indicates that it 
could lead to significant pruritus.  Given this evidence of 
constant or significant itching and the established tendency for 
recurrence, the Board finds that the veteran's disability picture 
more nearly approximates the criteria for a 30 percent evaluation 
than that required for the lower 10 percent evaluation.  See 
38 C.F.R. § 4.7; see also 38 U.S.C.A. § 5107(b) (West 1991).  As 
discussed above, the veteran need only evidence either constant 
exudation or itching, extensive lesions, or marked disfigurement.  
See 38 C.F.R. Part 4, § 4.118, Diagnostic Code 7806.  Here, there 
is evidence that the veteran's scaling dermatitis of the hands, 
feet, groin, and ear canals is manifested by constant itching.

As to a 50 percent evaluation, however, as discussed above, 
evidence of ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or of an exceptionally 
repugnant nature, is required.  Id.  Here, the clinical evidence 
of record, as well as the photographic evidence of record, fails 
to support this rating.  The clinical evidence of record is 
devoid of recorded findings of ulceration, extensive exfoliation 
or crusting and systemic or nervous manifestations.  Also, the 
Board stresses that the veteran has never reported symptomatology 
of this nature and severity.  Further, review of the veteran's 
photographs does not persuade the Board that the veteran's 
scaling dermatitis of the hands, feet, groin, and ear canals, as 
currently manifested, is exceptionally repugnant.  In this 
respect, the Board notes that the discolorations are not so 
striking as to immediately call attention to themselves and that 
the veteran's body hair provides effective coverage of many of 
the areas.

The Board notes that the veteran was put on notice as to the 
evidence required to both evaluate and increase his claim in the 
April 1996 statement of the case and in the supplemental 
statements of the case (dated in September 1996 and in October 
1998), as he was provided with the applicable schedular criteria 
and informed of the evidence considered and the reasons and bases 
of the RO's determination.


ORDER

A 30 percent disability rating is granted for the veteran's 
scaling dermatitis of the hands, feet, groin, and ear canals, 
subject to the applicable provisions pertinent to the 
disbursement of monetary funds.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

